Citation Nr: 1814045	
Decision Date: 03/08/18    Archive Date: 03/14/18

DOCKET NO.  13-27 954	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for a lumbar spine disorder.  

2.  Entitlement to a rating in excess of 20 percent for a right shoulder disorder.  

3.  Entitlement to a total disability rating based on individual unemployability (TDIU) as of August 13, 2011.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Meyer, Associate Counsel


INTRODUCTION

The Veteran had active duty service from July 1981 to September 1990.

These matters come before the Board of Veterans' Appeals (Board) from an August 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

In May 2016, the Board remanded the matter on appeal for additional evidentiary development.  Of note, the Board determined that the issues of increased ratings for radiculopathy of the right lower extremity and service-connection for neuropathy of the left lower extremity are not before the Board. 

In July 2017, the RO granted service connected for an acquired psychiatric disorder, characterized as posttraumatic-stress disorder.  As such, this issue is no longer on appeal.  

The issue of entitlement to service connection for TDIU is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


FINDINGS OF FACT

1.  Throughout the period on appeal, the Veteran's lumbar spine disorder has been characterized by pain and limitation of motion with forward flexion of the thoracolumbar spine less than 60 degrees but greater than 30 degrees; favorable ankylosis of the entire thoracolumbar spine, or intervertebral disc syndrome with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months, have not been shown.  

2.  The Veteran's right shoulder disability has been characterized by pain with limitation of motion midway between the side and shoulder level; ankylosis that is intermediate between favorable and unfavorable ankylosis, limitation of motion to 25 degrees from the side, or impairment of the humerus with fibrous union at the scapulohumeral joint has not been shown.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for a lumbar spine disorder have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Code (DC) 5243 (2017).

2.  The criteria for a rating of 30 percent, but no more, for a right shoulder disability have been met.  38 U.S.C. §§ 1155, 5103(a), 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71, 4.71a, DC 5201 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Ratings

The Veteran is seeking increased ratings for his service-connected back and right shoulder disorders.  

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  See 38 C.F.R. § 4.1 (2017).  Separate diagnostic codes identify the various disabilities.  While the Board typically considers only those factors contained wholly in the rating criteria, it is appropriate to consider factors outside the specific rating criteria when appropriate in order to best determine the level of occupational and social impairment.  See Mauerhan v. Principi, 16 Vet.  App. 436 (2002); Massey v. Brown, 7 Vet. App. 204, 208 (1994). 

Where there is a question as to which of two separate evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that particular rating.  38 C.F.R. § 4.7 (2017).  When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2017).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.

The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective enervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45 (2017); see also DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including during flare-ups. 

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).


Lumbar Spine Disorder

The Veteran has been in receipt of a 20 percent rating for his lumbar spine disorder under 38 C.F.R. § 4.71a, DC 5237-5243 (addressing the lumbar spine).  A rating in excess of 20 percent is warranted for a lumbar spine disability when the evidence shows:
* Forward flexion of the thoracolumbar spine to 30 degrees or less (40 percent); 
* Favorable ankylosis of the entire thoracolumbar spine (40 percent); or,
* Intervertebral disc syndrome with incapacitating episodes having a total duration of at 4 weeks but less than 6 weeks during the past 12 months (40 percent).
38 C.F.R. § 4.71a, DC 5242 (2017).

Based on the evidence of record, a rating in excess of 20 percent is not warranted for the entire period on appeal.  Specifically, at a December 2010 VA examination, the Veteran reported worsening back pain that interferes with his activities of daily living.  On examination, the examiner reported that the Veteran's forward flexion was 45 degrees with pain throughout motion.  There was no evidence of additional loss of motion or functioning after flare-ups, or repetitive testing.  Ankylosis and incapacitating episodes were not observed.

In a December 2016 VA examination, the Veteran reported constant pain that is worsened by lifting and walking.  The Veteran's range of motion was 60 degrees of flexion in his back with pain on motion.  There was no evidence of flare-ups, ankylosis, or incapacitating episodes. 

At his most recent September 2017 VA examination, the Veteran reported pain that limited his ability to lift heavy objects.  On examination, his forward flexion was 60 degrees with pain on motion.  There was no additional limitation upon weightbearing.  The examiner reported that the Veteran's forward flexion was limited to 50 degrees during flare-ups.  While the examiner indicated that the Veteran had IVDS, there was no evidence of ankylosis or incapacitating episodes that occurred at least 4 weeks out of the year.  

Additionally, there was no evidence in the Veteran's treatment records to support a rating in excess of 20 percent based upon limitation of motion or incapacitating episodes.  Therefore, a rating in excess of 20 percent is not for application.  

When considering these ratings, the Board has considered the impact of functional loss in the Veteran's back due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 206-07 (1995).  In this case, the Veteran has complained that he is limited in performing activities of daily living due to fatigue, pain, and weakness.  Specifically, that his pain limits activities such has his ability to walk and lift heavy objects, bend, and sit.  Moreover, he has indicated that his pain and flare-ups cause additional functional loss.  However, while the Veteran experiences the aforementioned symptoms, overall, it does not appear that these symptoms result in additional and significant functional loss, and his complaints are adequately contemplated in the ratings he currently receives.  See Mitchell v. Shinseki, 25 Vet. App. 32, 37-43 (2011) (pain must affect some aspect of the normal working movements of the body such as strength, speed, coordination or endurance).  Here, the December 2010 VA, December 2016, and September 2017 VA examiners did not find any additional loss of motion or functioning after flare-ups, repetitive testing, or weight bearing that would warrant a higher rating.  

Next, when evaluating the extent of the Veteran's lumbar spine disability, the Board is required to consider whether a separate evaluation is warranted for any associated neurological abnormality including, but not limited to, bowel or bladder impairment, neurological impairment in the extremities or other such disorders, which are to be evaluated under the appropriate diagnostic code.  See 38 C.F.R. § 4.71(a).  As previously discussed, the Veteran's service-connected bilateral lower extremity impairments are not an appeal.  Further, with respect to any other neurological abnormalities, the medical evidence does not document any other associated neurological impairments related to his lumbar spine disability during the period on appeal.  Specifically, the Veteran's December 2010, December 2016, and September 2017 VA examinations did not reveal any other neurological impairments, including radiculopathy to his other extremities, related to his service-connected lumbar spine disability that would warrant a separate rating, nor has the Veteran asserted otherwise.  

Right Shoulder Disorder

The Veteran is seeking an increased rating for his right shoulder disability, which is currently rated at 20 percent under 38 C.F.R. § 4.71a, DC 5019-5201 (addressing bursitis and arm limitation of motion).  As a preliminary matter, the Board finds that the Veteran's limitation of motion is most closely reflected in the criteria for a 30 percent rating for limitation of motion midway between side and shoulder level.  Specifically, the Board notes that in July 2010, the Veteran's right (dominant) shoulder range of motion was characterized by abduction to 30 degrees and 40 degrees of flexion.  Moreover, the March 2010 and December 2016 VA examinations report 80 degrees of flexion and abduction with pain throughout motion.  As such, the evidence is at least in equipoise for the assignment of a 30 percent rating.  

In order to warrant a rating in excess of 30 percent for a disability based on limitation of motion to the dominant shoulder, the evidence must show:
* Intermediate between favorable and unfavorable ankylosis of scapulohumeral articulation (40 percent under DC 5200);or
* Arm limitation of motion to 25 degrees from side (40 percent under DC 5201).
See 38 C.F.R. § 4.71a.

After a review of the evidence of record, the Board determines that a rating in excess of 30 percent is not warranted for the period on appeal.  Specifically, in a March 2010 VA examination, the Veteran reported pain that was progressively worsening.  As discussed, his range of motion was 80 degrees of flexion and 80 degrees of abduction with pain on motion.  There was no evidence of ankylosis or deformity of the humerus.  

At a VA examination in December 2016, the Veteran stated that he had difficulty moving his shoulder to reach for items overhead.  Moreover, he indicated that he had throbbing pain and stiffness.  His range of motion was 80 degrees of flexion and 80 degrees of abduction with pain on motion.  The examiner noted that the Veteran was unable to reach for items overhead.  There was no functional limitation after repetitive motion, and ankylosis was not shown.    

Additionally, there was no evidence in the Veteran's treatment records to support a rating in excess of 30 percent.  Of note, the Veteran's July 2010 and January 2011 VA treatment records reflect right shoulder range of motion that has been consistently greater than 25 degrees from the side.  Therefore, a rating in excess of 30 percent is not for application.  

When considering these ratings, the Board has considered the impact of functional loss in the Veteran's right shoulder due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 206-07 (1995).  In this case, the Veteran has complained that he is limited in performing activities of daily living due to fatigue, pain, and weakness.  Specifically, that his pain limits activities such has his ability to lift and reach objects overhead.  However, while the Veteran experiences the aforementioned symptoms, overall, it does not appear that these symptoms result in additional and significant functional loss, and his complaints are adequately contemplated in the ratings he currently receives.  See Mitchell v. Shinseki, 25 Vet. App. 32, 37-43 (2011) (pain must affect some aspect of the normal working movements of the body such as strength, speed, coordination or endurance).  Here, the March 2010 and December 2016 VA examiners did not find any additional loss of motion or functioning after flare-ups, repetitive testing, or weight bearing that would warrant a higher rating.  

The Board has also considered whether a separate rating may be warranted for any instability of the shoulder joint under 38 C.F.R. § 4.71a, DCs 5202 or 5203.  However, the evidence of record does not indicate that a separate rating is warranted.  Specifically, at his VA examination in December 2016, or at other evaluations, he has not complained of dislocations, and there has been no clinical evidence of malunion or deformity of the humerus.  Therefore, a separate rating based on any sort of instability is not warranted.  

In considering the appropriate disability ratings, the Board has also considered the statements from the Veteran that his service-connected disorders are worse than the ratings he currently receives, including that his back and right shoulder disorders causes impairment with his activities of daily living.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Competency of evidence differs from weight and credibility.  While the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses, he is not competent to identify a specific level of disability of his service-connected disabilities according to the appropriate diagnostic codes.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  

On the other hand, such competent evidence concerning the nature and extent of the Veteran's lumbar spine and right shoulder disorders have been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports) directly address the criteria under which these disabilities are evaluated.

The Board also finds that consideration for an extraschedular evaluation, a component of a claim for an increased rating, is not warranted.  Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).  

In considering whether an extraschedular rating may be warranted, VA must first determine whether the available applicable schedular rating criteria are inadequate because they do not contemplate the Veteran's level of disability and symptomatology.  If the rating criteria are inadequate, VA must then determine whether the Veteran exhibits an exceptional disability picture indicated by other related factors such as marked interference with employment or frequent periods of hospitalization.  If such related factors are exhibited, then referral must be made to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for extraschedular consideration.  See Thun v. Peake, 22 Vet. App. 111 (2008).  

In this case, the evidence does not indicate that the Veteran's disability picture could not be adequately contemplated by the applicable schedular rating criteria discussed above.  Specifically, the Board has reviewed all of his relevant symptoms related to the issue on appeal, including back and shoulder pain that causes limitations to his activities of daily living, and concludes that there are no symptoms that were not able to be addressed by the applicable diagnostic codes.  See Mittleider v. West, 11 Vet. App. 181 (1998).  As such, the Veteran's symptoms are not which are so unusual that they are outside the schedular criteria.  

Therefore, given that the applicable schedular rating criteria are more than adequate in this case, the Board need not consider whether the Veteran's disability picture includes exceptional factors, and referral for consideration of the assignment of a disability evaluation on an extraschedular basis is not warranted.  See Thun, 22 Vet. App. at 111; see also Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

VA Duty to Notify and Assist

The Board has given consideration to the Veterans Claims Assistance Act of 2000 (VCAA), which includes an enhanced duty on the part of VA to notify a veteran of the information and evidence necessary to substantiate claims for VA benefits.  38 U.S.C. §§ 5103, 5103A (2012); 38 C.F.R. § 3.159 (2017).  The VCAA also redefines the obligations of VA with respect to its statutory duty to assist veterans in the development of their claims.  38 U.S.C. §§ 5103, 5103A.

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C. § 5103(a) (2012); 38 C.F.R. § 3.159(b) (2017); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In this case, the Veteran was provided notice letters informing him of both his and VA's obligations.  Moreover, there is no indication of a failure to notify.  See Scott v. McDonald, 789 F.3rd 1375 (Fed. Cir. 2015).  Therefore, additional notice is not required and any defect in notice is not prejudicial. 

With respect to the duty to assist, VA must obtain "records of relevant medical treatment or examination" at VA facilities.  38 U.S.C. § 5103A(c)(2).  All records pertaining to the conditions at issue are presumptively relevant.  See Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  In addition, where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information.  Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159(c)(3)). 

Here, the Board finds that all necessary assistance has been provided to the Veteran.  Specifically, all VA treatment records and relevant private treatment records have been obtained.  Additionally, as discussed below, the Veteran has been provided with VA examinations per the Board's May 2016 Remand instructions. 

Lastly, it is noted that this appeal was remanded by the Board in May 2016 in order to obtain a VA examination.  To the extent that the appeal is being adjudicated, the Board is now satisfied there was substantial compliance with this Remand.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  Specifically, the Veteran was provided with a VA examination in December 2016, which the Board finds adequate for adjudication purposes.  Accordingly, the Board finds that the Remand directives were substantially complied with and, thus, there is no Stegall violation in this case.

Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the above-cited claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

A rating in excess of 20 percent for a lumbar spine disorder is denied.

A rating of 30 percent, but no more, for a right shoulder disorder is granted.


REMAND

The Board notes that the RO previously denied the Veteran's TDIU claim in August 2011, and issued a statement of the case in August 2013.  However, the Veteran did not submit a substantive appeal as to this issue.  As such, the issue of entitlement to TDIU prior to August 13, 2011 is no longer on appeal.  See Tyrues v. Shinseki, 23 Vet.App. 166, 176 (2009) (in situations where an issue is bifurcated, an appellant must then specifically appeal each bifurcated issue).  

However, given that the Veteran has since been service connected for an acquired psychiatric disorder, the issue has effectively bee re-raised.  Rice v. Shinseki, 22 Vet. App. 447 (2009) (a TDIU claim is part of a claim for a higher rating when such claim is raised by the record or asserted by the Veteran).  

Therefore, given that the Veteran alleges that he is unemployable due to his service-connected disabilities and his combined rating has changed since the adjudication of his TDIU claim, this issue must be developed and adjudicated.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).

Accordingly, the case is REMANDED for the following action:

1.  Obtain all of the Veteran's medical records from the VA medical center in Murfreesboro, TN since August 2017, or any VA facility from which the Veteran has received treatment.

If the Veteran has received additional private treatment, she should be afforded an appropriate opportunity to submit them.

2.  The RO should undertake any other development deemed necessary in order to adjudicate the TDIU claim, including obtaining any VA examinations or opinions that are necessary to adjudicate the claim.

3.  After the above action is completed, if the TDIU claim is not fully granted, a supplemental statement of the case should be issued, and the claims file should be returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
B.T. KNOPE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


